Order entered June 21, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00153-CV

         IN THE INTEREST OF A.D.A., C.R.A., J.M.A., CHILDREN

               On Appeal from the 330th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-05934

                                     ORDER

      By letter filed June 16, 2021, court reporter Francheska Duffey informs the

Court that appellant has not requested the reporter’s record. Having previously

cautioned appellant that the appeal might be submitted without the reporter’s

record should we be informed the record was not requested, we ORDER the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c).

      As the clerk’s record has been filed, we ORDER appellant to file his brief

no later than July 21, 2021.

                                             /s/    KEN MOLBERG
                                                    JUSTICE